COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stella D. Carlos Salmeron v. Felipe De Jesus Garcia Santacruz

Appellate case number:    01-19-00087-CV

Trial court case number: 1117543

Trial court:              County Civil Court at Law No. 2 of Harris County

        After receiving notice from appellee that his automobile liability insurance carrier, ACCC
Insurance Company, was declared to be in hazardous financial condition and placed into
rehabilitation by a district court in Travis County, Texas. In connection with this declaration, an
automatic stay of 90 days was imposed that was applicable to judicial proceedings against ACCC’s
insureds. Accordingly, the Court issued an order, withdrawing the case from submission and
abating the appeal and requesting status updates no later than February 1, 2021.
        In January 2021, appellee filed a notice that ACCC was declared insolvent and placed into
liquidation on December 14, 2020, but the 250th District Court of Travis County, Texas. Appellee
stated that, pursuant to Texas Insurance Code Section 462.309, an automatic six-month stay
became effective until June 30, 2021. Appellant filed an objection to this notice.
        In February 2021, appellee filed a status update, asking the Court to overrule appellant’s
objection. Since February 2021, no further status updates have occurred and the automatic stay,
which was alleged to extend until June 30, 2021, should have expired.
      The Court requests a response from appellee within 10 days regarding the status of the
automatic stay or the Court will lift the abatement and reinstate the appeal on the active docket.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: __December 14, 2021_____